Citation Nr: 1725468	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Central Office hearing scheduled for March 2017.  However, in March 2017 he contacted VA and indicated that he no longer wanted a hearing.  Further, he has not made a request to reschedule the withdrawn hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702 (d) (2016).

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability did not have its onset during service, nor is it otherwise related to service.

2.  The Veteran's right carpal tunnel syndrome disability did not have its onset during service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R §§ 3.102, 3.303 (2016).

2.  The criteria to establish service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C F R §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated in May 2006 and April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, and the Veteran's lay contentions.  The Veteran was also afforded a VA examination in June 2009.  The Veteran indicated in the substantive appeal received September 2009, that the June 2009 VA examiner may lack qualification as an examiner.  The Board finds the examiner is qualified as he is a medical doctor, a Board certified orthopedic surgeon and qualified to perform an examination and offer an opinion in regard to the Veteran's back and right upper extremity conditions.  The VA examination and opinion are adequate, because they was performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran, as well as a thorough examination including opinions and accompanying rationales.

The Board notes that it has been approximately eight years since the June 2009 VA examination.  However, the Veteran has not submitted any additional competent evidence supporting that the back or right upper extremity disabilities are related to service.  Further, the Board notes a remand is not required solely due to the passage of time since the June 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

1.  Back

The Veteran contends that his back disability is related to service.  He indicated in the August 2007 notice of disagreement that he was in basic training when he tripped over a tree stump while on night maneuvers and sustained a low back injury.  He reported in the September 2009 substantive appeal that none of the officers he was around at that time would listen to his complaints and he stated they would "constantly put me off."

The Veteran's service treatment records are silent for complaints, treatment or diagnosis of a back condition.

The Veteran was afforded the above mentioned June 2009 VA examination.  The examiner diagnosed the Veteran with multilevel degenerative disc disease (DDD) of the lumbar spine with some mild disc bulging, most likely nerve root effacement.  The Veteran reported he can walk two blocks before experiencing difficulty with his lumbar spine.  He indicated the pain in his back is a "biting" pain and is increased by lifting, walking long distances, and any type of physical activity.  The examiner also obtained diagnostic tests which indicated severe disc disease and osteoarthritis, levels L5-S1.

After a thorough review of the Veteran's entire record, the examiner indicated there was no new evidence that would further bolster his claim that his lumbar DDD was caused by or the result of service.  He noted the Veteran is 61 years old and has had symptoms over the course of a number of years.  He stated the Veteran's condition is common, especially in an aging population and the most common cause of the condition in this age set is idiopathic multilevel DDD and joint degeneration.  He indicated there is no evidence of a specific inciting event or trauma that would result in multilevel DDD of the type described by the Veteran and documented in the record.  The examiner stated he had no frank stenosis of the lumbar spine and no evidence of prior fracture or blunt or penetrating trauma to the lumbar spine which would be responsible for his symptoms.  He concluded the Veteran's lumbar spine condition is less likely than not caused by or a result of his stated injuries incurred in service during basic training, in or approximately around 1967.

Based on the foregoing, the Board finds that the preponderance of the evidence supports that the Veteran's back disability did not have its onset during service and is not otherwise related.

The Board accords great probative weight to the June 2009 VA examiner's opinion.  The opinion is highly persuasive as it is predicated on a thorough review of the record, to include the Veteran's contentions, as well as his entire medical history.  The opinion considered and discussed all the pertinent evidence of record, including the diagnostic evidence, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that approximately eight years have passed since the June 2009 VA examination; however, the length of time since the last examination, in and of itself, does not warrant a further examination.  The evidence received since the June 2009 VA examination has not triggered VA's duty to provide an additional medical examination.  See Palczewski at 174.

VA treatment records were received and discussed the Veteran's back condition.  A January 2011 VA record noted the Veteran experiences severe low back pain and has a history of low back pain.  However, there was no medical evidence submitted in support of the Veteran's contention that his back disability had its onset during or is otherwise related to service.

The Veteran submitted a September 2009 substantive appeal in which he indicated his back condition is chronic and by no means mild.  He reported that he did get hurt in basic training and the officers he served with would not listen to his complaints at that time.  He noted he was told to "have it checked at your next duty station."  While the Board acknowledges the Veteran's contentions that his current back disorder is related to service, the Board also finds the Veteran does not have the requisite training to provide an etiology opinion with regard to the back condition.  An opinion regarding the etiology of a complex condition, such as arthritis of the back, requires a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the lay evidence related to the etiology of the Veteran's back disorder is of less probative value than the June 2009 VA physician's opinion.  As noted, the examiner provided a comprehensive rationale in determining the Veteran's back condition is not related to service.

In sum, the Board finds that the evidence does not support that the Veteran's back disability had its onset during, or is otherwise related to service.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved; therefore, service connection is not warranted for a back condition.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

2.  Right Carpal Tunnel Syndrome

The Veteran contends his right hand disability is related to an in-service injury to the right wrist.  In the August 2007 notice of disagreement, the Veteran indicated that while serving in Vietnam he was being attacked in the darkness.  He stated his M16 jammed twice and while unjamming the weapon, tore and injured the front part of his right wrist.  He stated his right hand has always been weak since that time.

The Veteran's service treatment records are silent for complaints, treatment or diagnosis of right carpal tunnel syndrome.

The June 2009 VA examiner diagnosed the Veteran with mild carpal tunnel syndrome in the right hand, mild-to-moderate degenerative joint disease of the right hand and wrist and flexor tendon tenosynovitis of the right hand and wrist.  MRI testing showed moderate degenerative arthritis of all the interphalangeal joints.  The Veteran reported to the examiner that he experiences numbness and tingling which is almost constant.  He also reported problems with coordination, dexterity, and fine motor activities with his right hand.

The examiner concluded it is less likely than not that the Veteran's right carpal tunnel syndrome was caused by or a result of his injuries that were incurred in service, including superficial lacerations to the right hand and wrist.  He stated there was no new evidence that would further bolster the Veteran's claim that his carpal tunnel syndrome was related to service.  He noted the etiology of carpal tunnel syndrome is "rather nebulous" but can be caused by a traumatic event which is usually a fracture.  He indicated, however, that the Veteran was diagnosed with flexor tendon tenosynovitis and that condition is most likely the etiology of his symptoms.  He noted superficial lacerations of the type consistent with the Veteran's descriptions of the trauma from service, are not typically such that would result in carpal tunnel syndrome.  Thus, he concluded the right carpal tunnel disability was not caused by or related to the reported injuries he suffered during service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right carpal tunnel syndrome.  The evidence supports that his current right hand disability is not related to his reported in-service injury.

The Board accords great probative weight to the June 2009 VA examiner's opinion.  The opinion is highly persuasive as it is predicated on a thorough review of the record, to include the Veteran's contentions, as well as his entire medical history.  The opinion considered and discussed the pertinent evidence of record, including the diagnostic evidence, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake at 295.

VA treatment records were received and suggested ongoing carpal tunnel syndrome in his right wrist, including from April 2011 and October 2011 records.  However, there was no medical evidence submitted to support that the Veteran's right wrist disability had its onset during or was otherwise related to service.

The Veteran submitted a September 2009 substantive appeal in which he restated his contention.  He reported he was injured in service unjamming his M16 and that his wrist tore open in June 1968.  The Board is aware of the Veteran's honorable combat service in Vietnam, however, as noted above the Veteran is a layperson and an etiology opinion with regard to carpal tunnel syndrome requires a medical professional.  See Jandreau at 1372.  Accordingly, the lay evidence related to the right carpal tunnel condition is afforded less probative weight than the June 2009 VA opinion from a medical doctor.

In sum, the Board finds that the evidence does not support that the Veteran's right carpal tunnel syndrome had its onset during, or is otherwise related to service.  The current condition is not found to have a connection to the Veteran's reported in-service right hand and wrist injury.  Thus, the preponderance of the evidence is against the claim; there is no doubt to be resolved; therefore, service connection is not warranted for right carpal tunnel syndrome.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is denied.

Service connection for right carpal tunnel syndrome is denied.


REMAND

With regard to the Veteran's claim for a compensable rating for left ear hearing loss, pertinent evidence was received subsequent to the June 2015 supplemental statement of the case (SSOC), without waiver of AOJ consideration.  Specifically, a January 2017 VA audiological examination was received and was not addressed in any subsequent SSOC.  The January 2017 VA opinion is relevant to the increased rating claim.

Therefore, to ensure the Veteran is afforded due process under law, the issue must be remanded back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  This action may serve the Veteran, as it preserves his right to "one review on appeal" and permits the RO to review the evidence prior to the Board's consideration of such.  Id. at 1347.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since February 2017.

2. The AOJ should review and address the additional evidence, including the January 2017 VA audiological examination, which was received subsequent to the June 2015 SSOC.  If the benefits sought are not granted to the Veteran's satisfaction, he should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


